Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1, 2, 4, 5, 7-13, and 16-24 are pending, claims 3, 6, 14, and 15 are canceled in this application. This application is a national stage entry of PCT/EP2018/085143, filled on 12/17/2018. This application claims foreign priority to EP 17208371.9, filed on 12/19/2017 in Europe.

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 01/03/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicants have cancelled claims 3 and 6 in group I and use claim 14 and 15 in group II and introduced new claims 16-24. Therefore the election of group I now encompasses claims 1, 2, 4, 5, 7-13, and 16-24. 


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-13, and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berg-Schultz et al. (US 2006/0073106 A1) as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext).
Berg-Schultz et al. teach topical o/w emulsion sunscreen compositions in form of cream (abstract and paragraph 58) and a cream in example 10 comprising 4% by weight of Parsol SLX (Polysilicone-15), 1.5% by weight of Parsol 1789 (the claimed butyl methoxydibenzoylmethane in claim 13), cetyl alcohol, and 2% by weight of D-panthenol. 
Since the oil phase (about 22.75%) has less weight percentage than aqueous phase (from about 27.25 to about 67.25%, depends on the weight percentage of component D), the cream of example 10 would be an o/w emulsion.
Berg-Schultz et al. do not specify example 10 comprising Tinosorb M (methylene bis-benzotriazolyl tetramethylbutylphenol).
This deficiency is cured by Berg-Schultz et al.’s teachings of both Parsol 1789 and Tinosorb M being suitable broad spectrum or UVA screening agents (paragraph 31-33). According to “Bisoctrizole” bisoctrizole (Tinosorb M) is microfine particle due to its solubility property and being suspended in aqueous phase (2nd paragraph) and 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 10 and paragraph 31-33 of Berg-Schultz et al. to replace 1.5% by weight of Parsol 1789 in example 10 with 1.5% by weight of Tinosorb M and . Both Parsol 1789 and Tinosorb M being suitable broad spectrum or UVA screening agents was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Parsol 1789 in example 10 with Tinosorb M flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
Berg-Schultz et al. do not specify example 10 further comprising Tinosorb M, butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate (the instant claim 13). Berg-Schultz et al. claim butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate, etc., being suitable sunscreens in claim 8.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 10, paragraph 31-33, and claim 8 of Berg-Schultz et al. to add 1.5% by weight of Tinosorb M, octocrylene, and ethylhexyl salicylate in example 10 . Both Parsol 1789 and Tinosorb M being suitable broad spectrum or UVA screening agents and Parsol 1789, octocrylene, and ethylhexyl salicylate being suitable sunscreens were well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding Tinosorb M octocrylene, and ethylhexyl salicylate in example 10 flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berg-Schultz et al. (US 2006/0073106 A1) as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext), as applied to claims 1, 2, 4, 7-13, and 16-24, and in view of Pistorio et al. (US 2014/0105944 A1).
The teachings of Berg-Schultz et al. are discussed above and applied in the same manner. Berg-Schultz et al. teach sorbitan sesquioleate as suitable surfactant (paragraph 43).
Berg-Schultz et al. do not specify the compositions comprising C8-16 alkyl polyglucoside.
This deficiency is cured by Pistorio et al. who teach non-ionic surfactant such as C8-20 polyglucoside and sorbitan sesquioleate (paragraph 176 and 178) in skin care composition comprising sunscreens such as Polysilicone-15 and methylene bis-benzotriazolyl tetramethylbutylphenol (abstract and paragraph 116).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Berg-Schultz et al. and Pistorio et al. to replace sorbitan sesquioleate surfactant in compositions taught by Berg-Schultz et al. with C8-20 polyglucoside. Both C8-20 polyglucoside and sorbitan sesquioleate being suitable non-ionic surfactant in composition comprising sunscreens was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing sorbitan sesquioleate surfactant in compositions taught by Berg-Schultz et al. 8-20 polyglucoside flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Claims 1, 2, 4, 7-13, and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berg et al. (US 2007/0189994 A1) as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext) in view of Vollhardt et al. (US 2010/0119462 A1).
Berg et al. teach lightprotecting compositions (abstract) and a composition comprising 4% by weight of Polysilicone 15 and 4% by weight of Tinosorb M in example 2 and compositions comprising panthenol in example 1. 
According to “Bisoctrizole” bisoctrizole (Tinosorb M) is microfine particle due to its solubility property and being suspended in aqueous phase (2nd paragraph) and according to “Microfine organic particles—A new type of “physical” sunscreen actives” bisoctrizole microfine particle has a size of 150 nm.
Since there are oil phase (Miglyol 812 and cetyl alcohol) and about 61% by weight of water in example 2, the example 2 would be an o/w emulsion.
Berg et al. do not example 2 further comprising panthenol.
This deficiency is cured by Vollhardt et al. who teach sunscreen compositions comprising sunscreens such as Polysilicone 15 (paragraph 118), Tinosorb M 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Berg et al. and Vollhardt et al. to add 1-10% by weight of panthenol in example 2 taught by Berg et al. Adding 1-10% by weight panthenol as skin soothing agent to sunscreen compositions comprising sunscreens such as Polysilicone 15, Tinosorb M, etc., was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding 1-10% by weight of panthenol in example 2 taught by Berg et al flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
Berg et al. do not example 2 further comprising butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate in the instant claim 13. Berg et al. teach butyl methoxydibenzoylmethane (paragraph 86), octocrylene (paragraph 94), and ethylhexyl salicylate (paragraph 102) being suitable sunscreens.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 2, paragraph 86, 94, and 102 in Berg et al. to add butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate in example 2 taught by Berg et al. Adding butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate to sunscreen compositions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding them in example 2 taught by Berg et al flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berg et al. (US 2007/0189994 A1) and Vollhardt et al. (US 2010/0119462 A1)as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext), as applied to claims 1, 2, 4, 7-13, and 16-24, and further in view of Pistorio et al. (US 2014/0105944 A1).
The teachings of Berg et al. are discussed above and applied in the same manner. Berg et al. teach sorbitan sesquioleate as suitable surfactant (paragraph 109).
Berg et al. do not specify the compositions comprising C8-16 alkyl polyglucoside.
This deficiency is cured by Pistorio et al. who teach non-ionic surfactant such as C8-20 polyglucoside and sorbitan sesquioleate (paragraph 176 and 178) in skin care composition comprising sunscreens such as Polysilicone-15 and methylene bis-benzotriazolyl tetramethylbutylphenol (abstract and paragraph 116).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Berg et al. and Pistorio et al. to replace sorbitan sesquioleate surfactant in compositions taught by Berg et al. with C8-20 polyglucoside. Both C8-20 polyglucoside and sorbitan sesquioleate being suitable non-ionic surfactant in composition comprising sunscreens was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing sorbitan sesquioleate surfactant in compositions taught by Berg et al. with C8-20 polyglucoside flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HONG YU/
Primary Examiner, Art Unit 1612